Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Belinda Lee on 09/10/21.

The application has been amended as follows: 

1. (Currently amended) A pedestal for mounting a blank which is beveled, and the pedestal is installed on a package, and the pedestal comprising:
a recess portion, being provided in a central part of a surface of a pedestal body of the pedestal; and 
an edge portion, comprising a first edge portion and a second edge portion, the first edge portion and the second edge portion being adjacent to the recess portion, and the blank is fixed to the first edge portion and the second edge portion, 
wherein a length of the recess portion in a short side direction of the pedestal body is longer than a length of a short side of the blank,
,
wherein the first edge portion and the second edge portion of the pedestal providing support for a thinner portion of the beveled blank above the recess portion in the central part.
 
2. (previously presented) A pedestal for mounting a blank which is beveled, comprising:
a recess portion, being provided in a central part of a surface of a pedestal body of the pedestal; and 
an edge portion, being adjacent to the recess portion, and the blank is fixed to the edge portion, 
wherein a length of the recess portion in a short side direction of the pedestal body is longer than a length of a short side of the blank, wherein
a surface shape of the pedestal body is a rectangle with a short side of 0.9 mm and a long side of 1.2 mm, and the pedestal body has a thickness of 0.15 mm, 
the recess portion is provided from one long side to the other long side of the pedestal body, a surface shape of the recess portion is a rectangle with the surface shape of 0.9 mm x 0.7 mm, and the recess portion has a depth of 0.03 mm, and
the edge portion is disposed between the recess portion and the short side of the pedestal body.

3. (previously presented) A pedestal for mounting a blank which is beveled, comprising:
a recess portion, being provided in a central part of a surface of a pedestal body of the pedestal; and 
an edge portion, being adjacent to the recess portion, and the blank is fixed to the edge portion, 
wherein a length of the recess portion in a short side direction of the pedestal body is longer than a length of a short side of the blank, wherein 
a surface shape of the pedestal body is a rectangle with a short side of 0.9 mm and a long side of 1.2 mm, and the pedestal body has a thickness of 0.15 mm,

the edge portion is disposed between the recess portion and the long side and the short side of the pedestal body, so as to surround an outside of the recess portion.

 4. (previously presented) A pedestal for mounting a blank which is beveled, comprising:
a recess portion, being provided in a central part of a surface of a pedestal body of the pedestal; and 
an edge portion, being adjacent to the recess portion, and the blank is fixed to the edge portion, 
wherein a length of the recess portion in a short side direction of the pedestal body is longer than a length of a short side of the blank, wherein 
a surface shape of the pedestal body is a rectangle with a short side of 0.9 mm and a long side of 1.2 mm, and the pedestal body has a thickness of 0.15 mm, 
the recess portion is provided away from the long side and the short side of the pedestal body, and a surface shape of the recess portion is a rectangle with the surface shape of 0.6 mm x 0.7 mm, and the recess portion has a depth of 0.03 mm, and
the edge portion is disposed between the recess portion and the long side and the short side of the pedestal body, so as to surround an outside of the recess portion.
 
5. (previously presented) A pedestal for mounting a blank which is beveled, comprising:
a recess portion, being provided in a central part of a surface of a pedestal body of the pedestal; and 
an edge portion, being adjacent to the recess portion, and the blank is fixed to the edge portion, 
wherein a length of the recess portion in a short side direction of the pedestal body is longer than a length of a short side of the blank, wherein 

the recess portion is provided from one long side to the other long side of the pedestal body, and a surface shape of the recess portion is a rectangle with the surface shape of 1.628 mm x 1.624 mm, and the recess portion has a depth of 0.050 mm, and
the edge portion is disposed between the recess portion and the short side of the pedestal body.
 
6. (previously presented) A crystal unit, comprising:
the pedestal according to claim 1, having a surface on which the recess portion is provided;
the blank, being fixed to the edge portion, so that a central part of the blank which is beveled is located above an opening of the recess portion; and 
a substrate of the package on which the pedestal is installed,
wherein the pedestal is disposed between the package and the blank.

7. (Original) A crystal unit, comprising:
the pedestal according to claim 5, having a surface on which the recess portion is provided;
the blank, being fixed to the edge portion, so that a central part of the blank which is beveled is located above an opening of the recess portion; and 
a substrate of a package on which the pedestal is installed.
 
8. (previously presented) An oscillator, comprising:
the pedestal according to claim 1, having a surface on which the recess portion is provided;
the blank, being fixed to the edge portion, so that a central part of the blank which is beveled is located above an opening of the recess portion; 
a front substrate of the package on which the pedestal is installed; and
an oscillation circuit, being installed on the front substrate of the package or on a back substrate of the package,

 
9. (Currently Amended) An oscillator, comprising:
the pedestal according to claim 5, having a surface on which the recess portion is provided;
the blank, being fixed to the edge portion, so that a central part of the blank which is beveled is located above the opening of the recess portion; 
a front substrate of a package on which the pedestal is installed; and

an oscillation circuit, being installed on the front substrate of the package or on a back substrate 

of the package. 
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: To further define over the prior art reference and new cite to FUMIO(showing crystal pedestal), applicants agreed to the amendments as now recited in claim 1.  The references applied do not suggest the full crystal pedestal in a package as now claimed with the blank beveled edges supported by the edge portions above the pedestal recess central portion…in addition to all else claimed.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849